Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
1.	Embodiment of figure 7, wherein the third gate insulating layer 135_1 is not disposed on the entire surface of the second gate insulating layer 133_1, and is thus distinct from species 2-13.
2.	Embodiment of figure 10, wherein the third gate insulating layer 135_1 is disposed on the entire surface of the second gate insulating layer 133_1, and is thus distinct from species 1 and 3-13.
3.	Embodiment of figure 11, wherein the arrangement of the second gate insulating layer 133_2 is different, and is thus distinct from species 1-2 and 4-13.
4.	Embodiment of figure 12, wherein the active regions of the two transistors are aligned with each other, and is thus distinct from species 1-3 and 5-13.
5.	Embodiment of figure 13, wherein the third gate insulating layer 135_4 is positioned on an entire surface of a first interlayer insulating layer 150, and the third active layer 550 of a second switching transistor ST2_4 is on the third gate insulating layer 135_4, and is thus distinct from species 1-4 and 6-13.


7.	Embodiment of figure 15, wherein the first gate electrode 310 and the one electrode of the first capacitor Cst are positioned on different layers, and is thus distinct from species 1-6 and 8-13.
8.	Embodiment of figure 16, wherein a third semiconductor layer is omitted and a second semiconductor layer includes the first active layer 350 and the third active layer 550, and is thus distinct from species 1-7 and 9-13.
9.	Embodiment of figure 17, wherein the second capacitor electrode 310 is not aligned with the second gate electrode 410, and is thus distinct from species 1-8 and 10-13.
10.	Embodiment of figure 19, wherein the second capacitor electrode 310_9 is located vertically higher than the second gate electrode 410, and is thus distinct from species 1-9 and 11-13.
11.	Embodiment of figure 20, wherein the light blocking layer 360_10 is further included, and is thus distinct from species 1-10 and 12-13.
12.	Embodiment of figure 22, wherein active regions 550c and 350c are not aligned, and is thus distinct from species 1-11 and 13.
13.	Embodiment of figure 23, which is a structure comprising the combination of the embodiments of figures 15 and 22, and is thus distinct from species 1-12.




Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none is generic.
There is a search and/or examination of serious burden for the patentably distinct species as set forth above because at least the reason wherein the species or groupings of the patentably indistinct species have acquired a separate classification, or separate status in the art due to their recognized divergent subject matter, or a different field of search as defined in MPEP § 808.02.
In this case, each invention has formed a separate subject for inventive effort by recognizing a separate inventive effort by inventors, and/or it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) by e.g. employing different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.





If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
12/7/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800